Exhibit PREFERRED STOCK PURCHASE AGREEMENT This Preferred Stock Purchase Agreement ("Agreement"), is made and entered into as of the 30th day of April 2009 by and between RINEON GROUP INC. (formerly, Jupiter Resources, Inc.), a corporation organized under the laws of the State of Nevada(“Rineon”); INTIGY ABSOLUTE RETURN LTD., a corporation organized under the laws of the British Virgin Islands ("Intigy”); and DARCY GEORGE RONEY (“Roney” or the “Rineon Principal Stockholder”). Rineon, Intigy andthe Rineon Principal Stockholder are hereinafter sometimes referred to individually as a “Party” and collectively as the “Parties.” RECITALS: A.Rineon desires to sell to Intigy, and Intigy is willing, upon the terms and subject to the conditions hereinafter set forth, to purchase from
